Citation Nr: 0829287	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-25 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Entitlement to service connection for sleep apnea and 
hypersomnolence, including as secondary to a service-
connected psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension.

3.  Entitlement to service connection for hypertension, 
including as secondary to a service-connected disability or 
Agent Orange exposure.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for pes 
planus.

5.  Entitlement to service connection for arthritis 
(shoulders, knees, elbows, and back), including as secondary 
to service-connected PTSD with major depression and psychotic 
features.

6.  Entitlement to an increased rating for diabetes mellitus 
II, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
September 1970, including combat service in Vietnam during 
the Vietnam conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claims for 
service connection for sleep apnea, hypertension, and 
arthritis, and his request to reopen his claim for service 
connection for pes planus; and on appeal from a September 
2006 rating decision which denied the veteran's request for 
an increased rating for his service-connected diabetes 
mellitus type II.  

In August 2002 the veteran filed a claim for anxiety, anger, 
and personality changes.  In December 2004 he submitted 
correspondence in which he specifically stated that he 
disagreed with the RO's denial of his claim for service 
connection for major depression, anxiety, anger, and 
personality disorder; however, the record does not contain a 
rating action with regard to the issue of service connection 
for a personality disorder.  The issue of service connection 
for personality disorder is, accordingly, referred back to 
the RO for appropriate action.  As regards the issues of 
service connection for major depression, anxiety, and anger, 
the Board notes that in a letter dated in January 2005 the RO 
advised the veteran that he had already been granted service 
connection for these symptoms; that the RO had included them 
in the evaluation for PTSD; and that it would violate VA 
pyramiding laws to grant separate evaluations for these 
conditions since they are all symptoms of PTSD and were used 
to justify the 70 percent evaluation that has been assigned 
for this disability.  

In August 2007 the veteran submitted correspondence in which 
he stated a claim for service connection for neuropathy, 
bilateral hands.  This claim, which has not been adjudicated, 
is referred back to the RO for appropriate action.  

In addition to the foregoing, in April 2008 the veteran's 
attorney submitted private medical records dating from 
January to March 2006, which show treatment for plantar 
fasciitis.  It is unclear whether this correspondence is 
intended as a claim for service connection for plantar 
fasciitis.  This matter is therefore referred back to the RO 
for clarification.

The issue of entitlement to service connection for sleep 
apnea and hypersomnolence is addressed in the REMAND portion 
of the decision below.


FINDINGS OF FACT

1  A December 1993 rating decision denied service connection 
for hypertension was not appealed.

2.  Medical evidence compiled since the Board's December 1993 
decision, including the report of an August 2006 compensation 
and pension (C&P) examination, constitutes new and material 
evidence.

3.  The record contains competent probative evidence which 
indicates that the veteran's nonservice-connected 
hypertension disorder is aggravated by his service-connected 
diabetes mellitus type II disability.

4.  A September 1994 rating decision denied service 
connection for flat feet on the grounds that the veteran's 
flat feet condition could not be associated with military 
service over 20 years earlier.  That decision was not 
appealed.

5.  Evidence compiled since the September 1994 rating 
decision regarding service connection for flat feet is 
cumulative, and does not raise a reasonable possibility of 
substantiating the claim.

6.  The record contains no evidence of arthritis in any joint 
until many years after service and no competent evidence that 
links a current arthritis disorder to service or to a 
service-connected disability.

7.  The veteran requires insulin and a restrictive diet for 
treatment of his diabetes mellitus type II disability, but 
his activities are not restricted.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for 
hypertension has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

2.  A nonservice-connected hypertension disorder has been 
aggravated by a service-connected diabetes mellitus type II 
disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.310(b) (2007).

3.  The September 1994 rating decision denying service 
connection for flat feet is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2007). 

4.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for flat feet 
has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

5.  An arthritis disorder was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101, 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2007).

6.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence, hypertension 

In a rating decision dated in December 1993 the RO denied 
service connection for hypertension on the grounds that there 
was no evidence that hypertension was diagnosed during 
service or that it became at least 10 percent disabling 
within one year following discharge from service.  A notice 
of disagreement was not filed, and the decision became final.  
38 C.F.R. § 3.104.  Even so, applicable law provides that a 
claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  See 
38 C.F.R. § 3.156.

In October 2001 the veteran submitted a claim for 
hypertension secondary to medication taken for his service-
connected diabetes and PTSD.  This claim was denied in an 
April 2004 rating decision.  The veteran has appealed that 
determination.  

Although the April 2004 rating decision appeared to deny a 
new claim for service connection for hypertension under a 
different theory of entitlement, the Court has held that 
while there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, they 
constitute the same claim.  Roebuck v. Nicholson, 20 Vet. 
App. 307 (2006); see also Schroeder v. West, 212 F.3d 1265, 
1269 (Fed. Cir. 2000) (a claim should be defined broadly as 
an application for benefits for a current disability).  Since 
the veteran's 2001 claim for service connection for 
hypertension concerns the same diagnosis as the December 1993 
denial of service connection for hypertension, the Board 
finds that the provisions of 38 C.F.R. § 3.156 (new and 
material evidence) apply.  Moreover, the Board must address 
the issue of whether new and material evidence has been 
presented before proceeding to a determination on the merits.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).   

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In addition to VA and private treatment records, the evidence 
compiled since the December 1993 denial of the claim on the 
merits includes the report of an August 2006 C&P examination.  
According to the examiner the veteran's nonservice-connected 
hypertension is "worsened or increased" by his service-
connected diabetes.  This evidence is new since it was not of 
record at the time of the Board's December 1993 denial.  The 
Board must presume the credibility of this evidence for the 
purpose of reopening the claim.  Justus, 3 Vet. App. 510.  
Upon so doing the Board finds that it is material since it 
purports a link between the veteran's nonservice-connected 
hypertension and a service-connected disability.  It thus 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection.  New and material 
evidence having been found, the veteran's claim for service 
connection for hypertension must be reopened.  38 C.F.R. § 
3.156.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the veteran's claim 
for service connection for hypertension.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

The Board has considered whether any prejudice has resulted 
to the veteran from the Board finding that new and material 
evidence is necessary to reopen the claim, an initial step 
that the RO did not require in this case.  The Board finds 
that the veteran was not prejudiced as the Board reopened the 
claim and granted service connection.  


II.  Service connection, hypertension

Having reopened the veteran's claim for service connection 
for hypertension, the Board has jurisdiction to review the 
issue de novo, based on the whole record.  It concludes that 
the record presents evidence sufficient to grant service 
connection for hypertension. 

As stated before, in a claim filed in October 2001 the 
veteran requested consideration for service connection for 
hypertension as secondary to a service-connected disability.  
Service medical records are not of record, but the evidence 
confirms that the veteran has a current hypertension 
disorder.

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability that is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

As a Vietnam combat veteran the evidence regarding this claim 
is entitled to deference in accordance with 38 C.F.R. § 
1154(b).  See also 38 C.F.R. § 3.304(d).  It is the policy of 
VA to administer the law under a broad interpretation, 
consistent with the facts in each case, with all reasonable 
doubt to be resolved in favor of the claimant.  38 C.F.R. § 
3.102.

In August 2006 the veteran was accorded a compensation and 
pension (C&P) diabetes mellitus examination.  In the report 
of the examination the examiner averred that the veteran's 
diabetes was diagnosed in 1970; which, if true, would provide 
proof of hypertension during active military service.  
However, the record contains absolutely no evidence of 
hypertension in 1970.  Indeed, the veteran himself only 
claims that his hypertension was diagnosed in the "mid 
1970's" and that it is related to a service-connected 
disability.  The Board thus finds that service connection for 
hypertension under the provisions of 38 C.F.R. § 3.303 is not 
warranted.  The record also contains no evidence that would 
support a grant of service connection under the presumptive 
provisions of 38 C.F.R. § 3.307(a)(3) or 3.307(a)(6).  38 
C.F.R. §§ 3.307, 3.309.  Even so the August 2006 examiner 
avers that there is a relationship between the veteran's 
nonservice-connected hypertension and his service-connected 
diabetes mellitus.  See 38 C.F.R. § 3.310.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
may be made.  Allen v. Brown, 7 Vet. App. 439.  This had not 
been VA's practice, which suggests that the recent changes 
amount to a substantial change.  See Allen, 7 Vet. App. at 
447-449.  Given what appear to be substantive changes, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 
C.F.R. § 3.310 in effect before the change, which version 
favors the veteran.

Under the provisions of 38 C.F.R. § 3.310 in effect prior to 
October 10, 2006, a disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

In this case the veteran's claim was filed prior to October 
10, 2006.  According to the August 2006 C&P examiner, the 
veteran's nonservice-connected hypertension "is worsened or 
increased" by his service-connected diabetes.  The record 
contains no competent probative evidence to the contrary.  
The Board therefore finds that a grant of service connection 
for hypertension secondary to the veteran's service-connected 
diabetes mellitus disability is warranted under the 
provisions of 38 C.F.R. § 3.310 in effect prior to October 
10, 2006.

VA has met the duty to notice and assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters from the RO 
dated in February and March 2004, and in January 2005, 
informed the veteran of the evidence needed to substantiate 
his claim for service connection.  To the extent that there 
may have been any deficiency in the timeliness or sufficiency 
of any notice, there is no prejudice to the veteran given the 
favorable nature of the Board's decision.

III. New and Material Evidence, Pes Planus

In a rating decision dated in September 1994 the RO denied 
service connection for flat feet on the grounds that the 
veteran's flat feet condition could not be associated with 
military service over 20 years earlier.  A notice of 
disagreement was not filed, and the decision became final.  
38 C.F.R. § 3.104.  

In October 2001 the veteran requested that his claim be 
reopened.  This request was denied in an April 2004 rating 
decision on the grounds of no new and material evidence.  The 
veteran has appealed.  

As stated before, new evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim; 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened; and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

VA treatment records dating from 2002 reflect a diagnosis of 
pes planus, and show that the veteran continues to receive 
orthotic devices from VA for bilateral pes planus.  While 
new, this information is cumulative of the January 1993 
medical evidence of record at the time of the prior final 
denial of the issue on the merits, which also reflected a 
diagnosis of "pes planus with muscular strain."  There is 
still no evidence of any complaints, diagnosis, or treatment 
for flat feet prior to January 1993, and no evidence that 
links the veteran's current pes planus disorder to service.  
The evidence thus does not raise a reasonable possibility of 
substantiating the veteran's claim for service connection.  
New and material evidence having not been found, the 
veteran's request to reopen his claim must be denied.

IV.  Service Connection, Arthritis

The veteran seeks service connection for arthritis in his 
shoulders, back, knees, and elbows, including as secondary to 
his service-connected PTSD disability.  According to the 
veteran, his arthritis is secondary to his sleeping on the 
ground in Vietnam.  As the veteran is a Vietnam combat 
veteran, 38 C.F.R. § 1154(b) must be considered.  See also 38 
C.F.R. § 3.304(d).  Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d), service connection for a combat-related injury 
may be based on lay statements, alone, but do not absolve a 
claimant from the requirement of demonstrating current 
disability and a nexus to service, as to both of which 
competent medical evidence is generally required.  Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996).  In addition, the 
Board again acknowledges that the veteran's service treatment 
records are not associated with the claims file, and 
recognizes its heightened obligations in cases where service 
medical records are unavailable.  This decision will thus 
rely on the uncontroverted facts as reported by the veteran.  
See Cromer, 19 Vet. App. 215, 217-18 (2005), aff'd 455 F.3d 
1346 (Fed. Cir. 2006).

X-rays taken by VA of the lumbar spine in August 2001 and of 
the left shoulder in May 2004 were normal.  X-rays of the 
right elbow taken in June 2003 revealed a "small olecranon 
spur of the right elbow," but the record contains no 
evidence whatsoever of any treatment for arthritis in the 
elbow or otherwise.  In fact, arthritis is not listed in VA 
or private treatment records as a current health problem.  
See VA Primary Care treatment record dated July 13, 2006.  
The Board also notes the thirty three year lapse from the 
time of the veteran's separation from service until the June 
2003 x-ray evidence.  This significant lapse of time is 
highly probative evidence against the veteran's claim of a 
nexus between a current arthritis disorder and active 
military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (holding that a significant lapse in time between 
service and post-service medical treatment may be considered 
in the analysis of a service connection claim).  

In addition, the record contains no competent medical 
evidence that links a current arthritis disorder to service 
or to any service-connected disability, including PTSD.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 38 C.F.R. 
§ 3.159(a)(2) (where, as here, the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion).  In that 
regard, it is noted that the veteran himself does not allege 
the onset of symptoms during service; rather, he merely seeks 
service connection for current symptomatology and states that 
he believes it is due to sleeping on the ground in service.  
In the absence of competent probative evidence that 
attributes any current arthritis to active military service 
or to a service-connected disability, the veteran's claim for 
service connection for arthritis must be denied.  38 C.F.R. 
§§ 3.303, 3.310.

With regard to the court's ruling in McClendon, the record 
contains no allegation of joint pain during active military 
service; no diagnosis of or treatment for arthritis for more 
than 33 years thereafter; and no probative evidence which 
suggests that the veteran's current arthritis disorder was 
incurred during active military service.  McClendon v. 
Nicholson, 20 Vet. App. 79.  The Board thus finds that a VA 
examination is not necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the probative evidence against the claim 
outweighs the veteran's unsupported allegation of a nexus to 
service.  38 C.F.R. § 3.102.  

V.  Increased Rating, Diabetes

In addition to the foregoing, the veteran seeks a rating in 
excess of 20 percent for his service-connected diabetes 
mellitus disability, which he says has worsened.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  While the veteran's 
entire history is reviewed when assigning a disability 
evaluation (See 38 C.F.R. § 4.1, 4.7), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.  In this case, as will be 
discussed, the evidence does not show that staged ratings are 
warranted for any period of time covered by this appeal.

Under the provisions of Diagnostic Code 7913, a rating of 40 
percent or higher for diabetes mellitus is not warranted 
unless treatment includes insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities).  38 C.F.R. § 4.119, Diagnostic 
Code 7913.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In August 2006 the veteran was accorded a C&P diabetes 
examination.  The examiner reports that the veteran's medical 
records were reviewed pursuant to the examination.  According 
to the examiner, the evidence confirms that the veteran takes 
insulin and follows a restricted diet for control of his 
diabetes, but the veteran is not restricted in his ability to 
perform strenuous activities.  See, e.g., Camacho v. 
Nicholson, 21 Vet. App. 360 (2007) (holding that "in order 
for a claimant to be entitled to a 40% disability rating, the 
evidence must show that it is medically necessary for a 
claimant to avoid strenuous occupational and recreational 
activities" [emphasis added]); see also 61 Fed. Reg. at 
20444; 38 C.F.R. § 4.1 (2006) (any "regulation of 
activities" is a matter that is to be included in the 
physician's assessment of a claimant seeking VA disability 
compensation).  In fact, treatment records dated in May 2004, 
May 2005, and November 2007 indicate that the veteran has 
been encouraged to increase his exercise, and the Board notes 
the veteran's declaration in his February 2007 notice of 
disagreement that he "is on a restricted diet and [sic] must 
exercise."  Although in January 2007 he reported to VA 
treatment providers that he works but "does no exercise," 
subsequent treatment records dated in December 2007 document 
the veteran as reporting an exercise regime consisting of 
"sit-ups every AM [morning]."  In any event, there is 
absolutely no medical evidence of record that the veteran has 
been instructed by treatment providers to restrict his 
activities due to his service connected diabetes mellitus 
type II disability.  The criteria for a rating in excess of 
20 percent for diabetes mellitus type II are consequently not 
met.

The assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) has been considered; however, the record contains 
no objective evidence that the veteran's service-connected 
diabetes mellitus type II disability has resulted in marked 
interference with his earning capacity or employment beyond 
that interference contemplated by the assigned evaluation, or 
that it has necessitated frequent periods of hospitalization.  
Accordingly, based on the evidence of record the Board finds 
that the impairment resulting from the veteran's service-
connected diabetes mellitus type II disability is adequately 
compensated by the currently assigned schedular ratings.  
Referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not contain an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

During the pendency of the appeal the Court issued a decision 
in which it held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In addition to the foregoing, the Court has also held that 
with regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

Letters from the RO dated in February and March 2004, and in 
January 2005 apprised the veteran of the information and 
evidence necessary to establish his claims for service 
connection for arthritis and hypertension, and provided some 
of the information and evidence necessary to establish his 
claim for an increased rating for his service-connected 
diabetes mellitus type II disability.  In the January 2005 
letter he was advised of the information and evidence 
necessary to reopen his claim for service connection for pes 
planus, and of the evidence needed to substantiate the 
underlying claim for service connection.  He was also advised 
of the evidence that VA would seek to provide; and of the 
information and evidence that he was expected to provide.  In 
accordance with Dingess/Hartman he was also informed of how 
VA establishes disability ratings and effective dates by way 
of correspondence dated in August 2006 and September 2007.  
Dingess/Hartman, 19 Vet. App. 473.  Although the January 2005 
letter was issued after the April 2004 rating decision, the 
Board notes that the matter was readjudicated and a 
Supplemental Statement of the Case was issued in September 
2007.  

As regards the Court's ruling in Vazquez, the presumption of 
prejudice with respect to the notice deficiencies is rebutted 
as the veteran has actual knowledge of the requirements for 
an increased rating.  The veteran has specifically stated 
that a higher rating for his diabetes mellitus type II 
disability is warranted because his "condition is worst;" 
and, with regard to the impact of his condition on his 
activities of daily living and employability, avers that he 
is "on a restrictive diet and no activities."  He has also 
specifically argued that he meets the criteria for a rating 
of 40 percent based on his use of insulin, his diet, and his 
lack of activity; which demonstrates actual knowledge of the 
requirements for an increased rating for his service-
connected diabetes disability.  In addition, he was provided 
with applicable rating criteria in a September 2007 statement 
of the case, and has been accorded a C&P examination with 
regard to his claim for an increased rating.  The Board also 
notes that he is vigorously represented by a private 
attorney.  Based on the various exchanges between the veteran 
and VA with regard to his claim for an increased rating, and 
in view of his representation by an attorney, he is also 
reasonably expected to understand the types of evidence that 
would support his claim for a higher rating for his service-
connected diabetes disability.  

Regarding the duty to assist, VA treatment records have been 
obtained and associated with the claims file.  The veteran 
was also accorded a C&P examination in August 2006, the 
report of which is of record.  In correspondence dated in 
August 2006 the veteran advised that he had no more evidence 
to submit.  The Board is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for hypertension, 
the petition to reopen that claim is granted.

Service connection for hypertension is granted.

New and material evidence has not been presented to reopen a 
claim for service connection for pes planus.  The petition to 
reopen that claim is denied.

Service connection for arthritis is denied.

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus type II is denied.


REMAND

In addition to the foregoing, the veteran also seeks service 
connection for sleep apnea and hypersomnolence.  In his 
November 2001 claim he requested that VA obtain associated 
medical records from [name, address, and telephone number of 
company].  His information regarding the existence of 
pertinent private medical records is corroborated by a 
September 1999 letter to the veteran from the aforesaid 
company, which reads as follows:

A copy of the test results from your 
polysomnogram were sent to your 
physician, [name of physician], on 
September 13, 1999.  Should you wish 
to discuss the results and/or 
recommendations, please contact 
him/her at [telephone number].

In a rating decision dated in April 2004 the veteran was 
denied service connection for sleep apnea and hypersomnolence 
on the grounds that "there is no objective evidence that you 
have been diagnosed with sleep apnea syndrome."

VA regulations provide that VA will make reasonable efforts 
to obtain relevant records not in the custody of a Federal 
department or agency, to include records from private medical 
care providers.  38 C.F.R. § 3.159(c)(1).  This duty is 
particularly heightened in this case since STRs have not been 
associated with the claims file.  In view of information from 
the veteran and a medical provider of the existence of 
pertinent medical evidence, remand for compliance with 38 
C.F.R. § 3.159(c)(1) is warranted.  Since the matter is being 
remanded, a request should also be made for VA treatment 
records dating from August 28, 2007.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request all VA medical records from 
the New Orleans VAMC dating from August 
28, 2007.  

2.  Request all medical records pertaining 
to the veteran from Total Sleep 
Diagnostics, Inc., #1 Sanctuary Boulevard, 
Suite 201, Mandeville, Louisiana, 70471, 
provided that the veteran completes and 
returns any necessary authorization form.  
Also attempt to obtain any other pertinent 
treatment records identified during the 
course of this remand, provided that any 
necessary authorization forms are 
completed.  If no further treatment 
records exist, the claims file should be 
documented accordingly.

3.  Readjudicate the veteran's claim.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


